        Case 1:19-cv-08173-LAP Document 178 Filed 11/02/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                      Plaintiffs,

-against-                                     No. 19-CV-8173 (LAP)

NEW YORK STATE DEPARTMENT OF                           ORDER
CORRECTIONS AND COMMUNITY
SUPERVISION, et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

       The Court is in receipt of the parties’ letters regarding

the applicability of Rule 26(a)(2)(C) to the Defendants.            (See

dkt. nos. 170 & 171).      After considering those materials and

construing them as Defendants’ motion for clarification and

Plaintiffs’ response, the Court orders that the Defendants shall

tender a Rule 26(a)(2)(C) disclosure as to each defendant doctor

in order to allow Plaintiffs to prepare for trial.

  I.     Discussion

       A recent case provides a helpful “lay of the land” related

to Rule 26(a)(2) and physician testimony:

            In general, a treating physician may testify to
       opinions formed in the course of treatment without
       regard to the disclosure requirements of Rule
       26(a)(2). When acting as an expert, the physician may
       testify to matters beyond plaintiff’s course of
       treatment, i.e., information acquired from outside
       sources.

            If a party offers a treating physician as an
       expert, there is no need to provide a written expert

                                      1
         Case 1:19-cv-08173-LAP Document 178 Filed 11/02/20 Page 2 of 4



     report under Rule 26(a)(2)(B) because treating
     physicians are not retained or specifically employed
     to provide expert testimony in the case. But a
     treating physician’s expert disclosure must meet the
     requirements of Rule 26(a)(2)(C) if he or she is to
     opine on matters outside of his or her treatment.

Olutosin v. Gunsett, No. 14-CV-00685 (NSR), 2019 WL 5616889, at

*5 (S.D.N.Y. Oct. 31, 2019) (citations and quotation marks

omitted).     “The key to what a treating physician can testify to

without being declared an expert is based on his personal

knowledge from consultation, examination and treatment of the

[p]laintiff, not from information acquired from outside

sources.”     Mercado v. Dep’t of Corr., No. 3:16-CV-01622-VLB,

2019 WL 625697, at *4 (D. Conn. Feb. 14, 2019).            Applying those

standards, Defendants must make a Rule 26(a)(2)(C) disclosure

because some of the testimony they seek to offer appears to be

based on knowledge acquired from such “outside sources.” 1

     The Court also observes that Defendants’ initial Rule

26(a)(2)(C) disclosure for Dr. Bozer is inadequate.             Such a

disclosure must provide “a summary of the facts and opinions to

which the witness is expected to testify.”           FED. R. CIV. P.

26(a)(2)(C)(ii).      But beyond an explanation of Dr. Bozer’s

credentials and the general process for reviewing medication



     1 For example, Defendants state that their testimony will be
“based in part on their specialized medical knowledge regarding
medicine in the correctional setting” and “their specialized
knowledge and experiences with the risks and benefits of
medications with abuse potential.” (Dkt. no. 170 at 2).
                                       2
      Case 1:19-cv-08173-LAP Document 178 Filed 11/02/20 Page 3 of 4



requests, Defendants offer precious little--beyond rote

generalizations--as to the subject matter of Dr. Bozer’s opinion

testimony or the facts undergirding it.

     As far as her opinion goes, the disclosure states that Dr.

Bozer will opine on “specific decisions she made to approve or

deny MWAP requests” and will suggest that “the MWAP Policy was

reasonable and necessary to ensure that prescription of

medications . . . were in line with community standards of

medical care.”   (Dkt. no. 170-1, at 4-5).       Dr. Bozer will base

her opinion on, among other things, (1) a review of any files

maintained by Defendants related to this case and (2) a “review

of applicable authorities and texts in her field of expertise,

customs and practices, standards, rules, laws, statutes, and

regulations, pertaining to this matter.”        (Id. at 2).

     Those disclosures do almost nothing to narrow the universe

of possible facts on which Dr. Bozer could rely in forming her

opinions.   Likewise, the substance of the opinion that Dr. Bozer

will offer is expressed in only the most general terms.          Rule

26(a)(2) requires more--those sorts of bare-bones explanations

are insufficient to “provide fair notice of the basis for Dr.

[Bozer]’s expected testimony and scope” such that Plaintiffs can

“prepare their defense against potential expert opinions.”

Olutosin, 2019 WL 5616889, at *6 (quotation marks omitted).



                                    3
         Case 1:19-cv-08173-LAP Document 178 Filed 11/02/20 Page 4 of 4



  II.     Conclusion

     For the foregoing reasons, the Defendants’ motion for

clarification [dkt. no. 170] is GRANTED, and each of the

defendant doctors shall provide disclosures pursuant to Rule

26(a)(2)(C).      The parties shall confer and, no later than

Thursday, November 5, 2020 at 12:00 p.m., propose an order

setting out the extent of the Rule 26(a)(2)(C) disclosure to be

required of the Defendants.        Counsel shall appear telephonically

for a conference on Friday, November 6, 2020 at 2:00 p.m.                 The

teleconference will be held using the dial-in (888) 363-4734,

access code: 4645450.

SO ORDERED.

Dated:       November 2, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       4
